Title: From Thomas Jefferson to Edmund Pendleton, 16 December 1783
From: Jefferson, Thomas
To: Pendleton, Edmund


        
          Dear Sir
          Annapolis Dec. 16. 1783.
        
        I received your favor of the 8th inst. with great satisfaction as it anticipated a proposition I want to make you of interchanging communications sometimes. The termination of the war will render what I can send you less interesting perhaps, while your intelligence will retain it’s value. It is very essential to us to obtain information of facts, of opinions, and of wishes from our own country: with this view I have been writing by every post to my acquaintances in the General assembly but never yet have been able to provoke one scrip of a pen from any person of that honourable body.
        On the day before yesterday we for the first time had seven states. The Definitive treaty had been received by the President some time, and a joint letter from our Ministers. This gave us an  account of the various propositions and steps taken on both sides in the negociation which preceded the Definitive treaty. Mr. Hartley was the British negotiator with America. He was well disposed but his zeal for systems friendly to us constantly exceeded his powers to agree to them. Our ministers proposed a free intercourse between every part of the British dominions and the U.S. saving the rights of their chartered companies. Mr. H. approved of it, but his court declined assenting. He then proposed that the unmanufactured produce of the U.S. should be admitted into G.B. and the manufactures of G.B. into the U.S. and that we should be allowed to carry our own produce to the W. Indies. On being questioned however he had no authority to conclude upon these articles even if agreable to us. News then arrived in France that our ports were thrown open to British vessels unconditionally. This stopped the negotations till he should communicate the intelligence to his court and receive their instructions. They immediately drew back; no further instructions were sent, till the other powers were ready to sign their definitive treaties when the British court ordered Hartley to sign the provisional articles as definitive. While they were expecting his instructions for the commercial treaty our Ministers went on with discussions for the definitive pacification. They proposed that we should be allowed to stay execution on judgments for British debts 3 years from the signature of the treaty, and that no interest should be demanded but from the time of the signature: that instead of recommending a restitution of confiscated property, a valuation of all destructions of property on both sides should be made and the balance only be paid by the party which had suffered least: that the Lakes, the Missisipi and St. Laurence with all the carrying places should be common to both. No answer could ever be obtained from the British court on any of these points. After signing definitively Hartley went to England expecting to return and settle the Commercial system; but they think it very incertain whether he will return. They press in the warmest terms the execution of the articles in favor of the tories. They say that the introduction of committees and town—meetings when we have a regular government established, the situation of the army, our reluctance to pay taxes, and the circumstances under which Congress left Philadelphia have reduced our new establishments much in the eyes of the European nations: that if England can be prevailed on to establish a liberal system of commerce, other nations will do so too; but probably not otherwise: that were it certain we could be brought to act as one united nation she would make extensive concessions,  but under present appearances she has no inducement to this as she is not afraid of retaliation: and conclude by observing that if in our commercial system we do not act collectedly ‘we shall soon find ourselves in the situation in which all Europe wishes to see us, viz. as unimportant consumers of her manufactures and productions, and [as] useful labourers to furnish her with raw materials.’ We have no certain prospect of nine states in Congress and cannot ratify the treaty with fewer. Yet the ratifications are to be exchanged by the 3d of March.
        We have received a copy of the Dutch preliminaries. G.B. keeps Nagapatnam, and restores all other places taken. The Dutch are still to pay them the usual salute at sea.
        There being at present nothing else worthy a communication to you, I subscribe myself with great esteem Dr. Sir Your friend & servt.,
        
          Th: Jefferson
        
      